Citation Nr: 1737818	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-22 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating greater than 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
 
(The following issues are addressed in a separate Board decision with a different Veterans Law Judge:  entitlement to service connection for a gastrointestinal disorder (claimed as gastroesophageal reflux disease (GERD) and chronic gastritis), to include as due to herbicide (Agent Orange) exposure, and to include as secondary to service-connected PTSD; entitlement to service connection for a bilateral foot disorder; and entitlement to an initial compensable disability rating for erectile dysfunction).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION
 
The Veteran had active service in the United States Army from February 1967 to April 1972 and from October 1990 to June 1991.  Subsequently, he had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

In April 2017, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veterans Benefits Management System (VBMS).    
 
The Board notes that in a September 2016 rating decision, the RO denied the Veteran entitlement to the following issues:  service connection for diverticulitis; service connection for chronic kidney disease; service connection for a left knee disorder; service connection for chronic obstructive pulmonary disease (COPD); and an increased rating greater than 30 percent for service-connected bronchitis.  In December 2016, the Veteran submitted a timely Notice of Disagreement (VA Form 21-0958) for these issues.  See 38 C.F.R. § 20.201 (2016).  However, VBMS and the VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has already acknowledged the NOD and that the RO is continuing to work on that matter.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case for these five issues.  Therefore, these particular service connection and higher initial rating issues remain under the jurisdiction of the RO at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

A remand by the Board confers on the claimant a legal right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance with the remand order, not strict compliance, is required.  Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  However, failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

First, with regard to the TDIU issue on appeal, the AOJ did not substantially comply with the development requested in the Board's earlier May 2016 remand. Specifically, the AOJ did not substantially comply with instruction #1 of the May 2016 Board remand.  That is, the Board had remanded the TDIU issue for the AOJ to issue a Statement of the Case (SOC), based on the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
    
However, there is no indication on either the Virtual VA paperless claims processing system or on VBMS or on VACOLS that the AOJ substantially complied with this instruction.  In other words, there is no indication in the record that the AOJ issued a SOC for the TDIU issue, as previously instructed by the Board.  In a June 2016 deferred rating decision (VA Form 21-6789), the AOJ documented it was aware of the Board's Manlincon remand for the TDIU issue, but further development was "on hold waiting delivery of paper file to appeals and scanning."  

In any event, although it will result in additional delay in adjudicating the appeal, another remand is required to ensure compliance with the Board's previous May 2016 remand.  The AOJ is instructed to issue a SOC for the TDIU issue, pursuant to the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Second, for the service-connected PTSD disability, a remand is required for a current VA mental health examination.  The Veteran was last provided a VA mental health examination in connection with his service-connected PTSD disability in October 2010, so approximately seven years ago.  He has also testified that he continued to receive VA mental health counseling through 2017.  See April 2017 videoconference hearing at pages 9-10.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected psychiatric / PTSD disability.

Third, as the TDIU and increased rating for PTSD issues on appeal are already being remanded for further development, the Board sees the Veteran's VA treatment records on file at the San Antonio, VA Medical Center (VAMC) date to July 2016.  Significantly, at the April 2017 videoconference hearing (pages 9-10), the Veteran testified that he received additional VA treatment in 2017 for his PTSD disability at this particular VAMC.  Thus, as the Veteran has since received additional VA treatment since July 2016, these records should be obtained.  VA's duty to assist includes obtaining records of VA medical treatment identified by the Veteran, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2014); 38 C.F.R. § 3.159(c)(2), (c)(3) (2016).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1.  For the TDIU issue, the AOJ should issue a SOC addressing entitlement to a TDIU.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal for the TDIU issue, by submitting a timely Substantive Appeal (VA Form 9) in response to the SOC.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the TDIU issue following the issuance of the SOC, unless he perfects his appeal.

(In the previous May 2016 Board remand, the AOJ was already instructed to issue a SOC for the TDIU issue, based on the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  But there is no indication in the claims file this has been completed).  

2.  The AOJ should obtain VA treatment records from the San Antonio, Texas VAMC dated from July 2016 to the present, and associate them with the claims file.  (At the April 2017 videoconference hearing (pages 9-10), the Veteran testified he received additional VA treatment in 2017 for his PTSD disability at this VAMC).  

All attempts to secure these VA records, and any response received, must be documented in the claims file.  If no VA records are available, a response to that effect is required and should be documented in the file.

3.  After any additional records are associated with the claims file, the AOJ should provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of the service-connected PTSD disability.  Access to the VBMS and Virtual VA claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The VA examiner should also discuss the effect of the Veteran's psychiatric / PTSD disability on his occupational functioning and daily activities.  The appropriate DBQ for the service-connected psychiatric disability should be utilized.  An explanation for all opinions must be provided.  The examination must be in accordance with the DSM-5.  

Prior to this VA examination, the AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above development, the AOJ should consider all of the evidence of record and readjudicate the increased rating for PTSD issue on appeal, as well as the TDIU issue (if perfected).  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

